Title: To Benjamin Franklin from John Wright, 26 August 1782
From: Wright, John
To: Franklin, Benjamin


Esteemed Friend
London 26th of 8th mo (Augst.) 1782
Having just heard of an Opportunity of conveying a letter I am unwilling to let it slip without acknowledging the rect. of thy very kind & acceptable favr. dated May 8 which afforded me much pleasure on many accots. particularly to observe that old Time who is silently making depredations upon the mental & bodily powers of all other mortals seem to have passed by the habitation of my good old friend leaving him in full possession of all the Vigor of youth whilst accompanied with the mature judgment of Age. May he not Call Yet of many Years and may we live to see an End of all strife a fair firm & honourable peace That the Christian World so Called might become so far Christian at least as to learn War no more.
I was also pleased to find thou hadst no Concern with our neighbours but surprised at their Conduct towards thee. Am perswaded it was not with T:Cs. approbation thou knowest he is more a man of Science than business. He sufferd. him self to be over ruled in the Conduct of that House more than seemed Consistant with his good sense & manly spirit on other occasions.
A very hansome subscription has been set on foot & a large sum raised to purchase annuities sufficient for what may be Called a genteel support & he has taken a Small house at Southgate to which he is retired with his wife, Before they went thither they spent a few weeks with us at Camberwell & seemed to bear their misfortune with becoming fortitude Yet not without sensibly feeling the situation he was fallen into with all its painful Circumstances. He spoke of thee with respect but not a word of the transaction thou mentions nor did I mention it to him.

Hearing the other day that thy old Landlady & her Daughter live in Kensington Square I went yesterday to see them. The old Lady I think looks full as well as she did 7. or 8 years ago which I noticed. She said seeing me painted her up. However I found her much heartier & better than I expected her Daughter appeared to be very well & in good spirits with her three Children about her. If I can be of any Use in handing thy letters of friendship to them it will give me pleasure.
It afforded me great satisfaction to observe that thou hoped for a restoration of Peace & good will between the two Countries. I know of none so capable of Contributing to the accomplishment of so desirable so blessed a work. I should rejoice to see it & particularly to see thee again which with the renewal of our old Connection I should esteem a great favr. And notwithstand the great loss we & may I not say the world has sustained by the death of the Marquis of Rockingham & the alterations which followed Yet I hope but perhaps it is only the hope of Ignorance Still I would fain flatter myself that when the present Naval campain is over a General peace will be seriously thought of & set about in earnest and if all sides are willing surely it may be effected.
I thank thee for thy kind good wishes for me & our House & am with great Esteem Dear Friend Thine very respectfully
John Wright

My partner Smith is married a second time and is now at Brighthelmstone with his wife & family but think theres no Chance of increase
Dr. Benjamin Franklin Passy

 
Addressed: Dr. / Benjamin Franklin
Notation: J. Wright, London 26. August 1782.
